                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                           CASE NO. 1:18-cv-1022

MONICA POUNCEY,                         )
    Plaintiff,                          )
                                        )
v.                                      )
                                        )
GUILFORD COUNTY, MARTY                  )              DEFENDANTS’
LAWING, In His Official and Individual )             MOTION TO DISMISS
Capacities, HEMANT DESAI, In His        )
Official and Individual Capacities, and )
JEFFREY SOLOMON, In His Official )
and Individual Capacities,              )
       Defendants.                      )

       NOW COME Defendants Guilford County, North Carolina, a body politic and

corporate of the State of North Carolina, (the “County”); Marty Lawing, in his official

and individual capacity (hereinafter, referred to as “Mr. Lawing”); Hemant Desai, in his

official and individual capacity (hereinafter, referred to as “Mr. Desai”); and Jeffrey

Solomon, in his official and individual capacities (hereinafter, referred to as “Mr.

Solomon”); by and through their counsel, pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure, and moves to dismiss the Complaint of Plaintiff Monica Pouncey

(hereinafter, referred to as “Plaintiff”).

       In support of this Motion, Defendants show unto the Court the following:

       1.      Plaintiff has failed to plead sufficient and supported factual allegations

regarding her race discrimination and retaliation claims to meet the federal pleading

standards set forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 (2007).




        Case 1:18-cv-01022-WO-LPA Document 7 Filed 02/14/19 Page 1 of 6
       2.     Plaintiff has failed to plead sufficient and supported factual allegations in

her Complaint which would establish even a prima facie case of discrimination based on

race or retaliation that rises above the level of mere speculation to survive dismissal

under Fed. R. Civ. P. Rule 12(b)(6).

       3.     The Plaintiff has failed to plead sufficient and supported facts such that her

Complaint is plausible, on its face, which would allow the Court to draw a reasonable

inference of any alleged misconduct by Defendants in any form, including race

discrimination or retaliation.

       4.     Plaintiff has failed to plead sufficient and supported factual allegations,

even if taken as true, that would demonstrate that she is entitled to any relief requested.

       5.     Plaintiff has failed to plead sufficient and supported factual allegations to

support a claim of retaliation regarding her termination or failure to promote claims such

that her Complaint meets that prerequisite in order to rise above the level of mere

speculation and conclusory assertions.

       6.     Plaintiff admits in her Complaint that on or about April 25, 2016, she

notified Mr. Desai that she wished to apply for the Senior Software Engineer position, but

that the application was closed prior to the April 30, 2016 expiration date. Mr. Desai

reopened the application process on April 25, 2016 to allow the Plaintiff to apply and she

qualified for an interview. Interviews were held on April 29, 2016, and Plaintiff did in

fact interview before a 3-person panel on that date as only one of two qualified

candidates out of the five candidates whom applied.


                                              2



       Case 1:18-cv-01022-WO-LPA Document 7 Filed 02/14/19 Page 2 of 6
       7.     On May 6, 2016, after a more qualified candidate was selected by the 3-

person interview panel on April 29, 2016, based on 3 independent interview scores,

Plaintiff filed a grievance with the County Human Resources Department complaining of

the application process closing early (despite the fact that she did apply and did interview

thereafter) and complaining of lack of training. Nowhere in the grievance does Plaintiff

allege any type of discrimination such that it might qualify as protected activity pursuant

to 42 U.S.C. §§ 2000e, et seq. or 42 U.S.C. § 1981.

       8.     Plaintiff was not promoted or hired to the second advertised Senior

Software Engineer position advertised June 27, 2017, because she was subsequently

disqualified for unacceptable personal conduct. Plaintiff was terminated on October 18,

2017, after an internal investigation revealed that she abused her privileged email access

by continuing to engage in unauthorized access and monitoring of specific County

Director, County Legal Department, and County Human Resource Department email

boxes despite her access being previously terminated and receiving a directive from her

supervisor to refrain from such further conduct without prior authorization; however, she

reinstated her unauthorized access anyway in direct violation of her supervisor’s

restrictions on her privileged access status.

       9.     On May 2, 2016, Plaintiff filed a grievance for not having an opportunity to

apply for a job for which she actually did apply and to receive additional training.

Plaintiff’s grievance did not allege any type of discriminatory events engaged in by any

of the Defendants and does not rise to the level of engagement in protected activity.



                                                3



       Case 1:18-cv-01022-WO-LPA Document 7 Filed 02/14/19 Page 3 of 6
       10.    Even if Plaintiff had filed a grievance based on discrimination, because

more than two or three months passed between the Plaintiff’s filing of an internal

grievance on May 2, 2016 and her termination on October 18, 2017, Plaintiff cannot

demonstrate a causal link between her alleged protected activity (internal grievance) and

the adverse employment action.

       11.    Further, even if Plaintiff could establish a causal link, Plaintiff’s

termination was based on her abuse of her privileged access by engaging in unauthorized

access to County employee email boxes. As such, her conduct served as the actual and

non-pretextual reason for her termination from County employment on October 18, 2017,

and not her far-removed grievance from May 6, 2016 of the previous year.

       12.    Therefore, the Plaintiff has failed to state a claim upon which relief may be

granted with regards to all of her claims for race discrimination and retaliation.

       Further grounds in support of this Motion are contained in the Brief filed

contemporaneously herewith.


       Respectfully submitted this the 14th day of February, 2019.


                            GUILFORD COUNTY ATTORNEY’S OFFICE

                            /s/ Taniya D. Reaves
                            Taniya D. Reaves
                            N.C. State Bar No. 51791
                            301 W. Market Street, Suite 301 (27401)
                            Post Office Box 3427
                            Greensboro, NC 27402-3427
                            Telephone: (336) 641-3852
                            Facsimile: (336) 641-3642
                            Email: treaves@guilfordcountync.gov
                                              4



       Case 1:18-cv-01022-WO-LPA Document 7 Filed 02/14/19 Page 4 of 6
                 /s/ J. Mark Payne
                 J. Mark Payne
                 N.C. State Bar No.
                 301 W. Market Street, Suite 301 (27401)
                 Post Office Box 3427
                 Greensboro, NC 27402-3427
                 Telephone: (336) 641-3852
                 Facsimile: (336) 641-3642
                 Email: mpayne@guilfordcountync.gov

                 Attorneys for Defendants




                                5



Case 1:18-cv-01022-WO-LPA Document 7 Filed 02/14/19 Page 5 of 6
                           CERTIFICATE OF SERVICE
      I hereby certify that on this the 14 of February, 2019, the foregoing
DEFENDANTS’ MOTION TO DISMISS was electronically filed with the Clerk of the
Court using the CM/ECF system, which will send notification of such filing to the
following:
      TO EMAIL ADDRESS ON RECORD WITH CM/ECF:
      Email: will.fong@hensellaw.com
      Wilson F. Fong, Esq.
      HENSEL LAW, PLLC
      Attorney for Plaintiff
      Post Office Box 39270
      Greensboro, North Carolina 27438
      Phone: (336) 218-6466
      Fax: (336) 218-6467
      Submitted this the   14 th day of February, 2019.

                           GUILFORD COUNTY ATTORNEY’S OFFICE

                           /s/ Taniya D. Reaves
                           Taniya D. Reaves
                           N.C. State Bar No. 51791
                           301 W. Market Street, Ste 301 (27401)
                           Post Office Box 3427
                           Greensboro, NC 27402-3427
                           Telephone: (336) 641-3852
                           Facsimile: (336) 641-3642
                           Email: treaves@guilfordcountync.gov

                           /s/ J. Mark Payne
                           J. Mark Payne
                           N.C. State Bar No.
                           301 W. Market Street, Suite 301 (27401)
                           Post Office Box 3427
                           Greensboro, NC 27402-3427
                           Telephone: (336) 641-3852
                           Facsimile: (336) 641-3642
                           Email: mpayne@guilfordcountync.gov

                           Attorneys for Defendants
                                           6



       Case 1:18-cv-01022-WO-LPA Document 7 Filed 02/14/19 Page 6 of 6
